Exhibit 10.2

 

AMENDMENT NO. 10

 

AMENDMENT No. 10 dated as of September 27, 2019 (this “Amendment”) to the
Superpriority Senior Secured Priming Debtor-in-Possession Credit Agreement dated
as of May 15, 2019, by and among Cloud Peak Energy Inc., a Delaware corporation
and a debtor and debtor-in-possession under chapter 11 of the Bankruptcy Code
(the “CPE”), the other Persons party hereto from time to time as a “Borrower”,
the Persons party thereto from time to time as “Lenders”, and Ankura Trust
Company, LLC, as administrative agent (in such capacity, including any sub-agent
or any successor or assignee of any of the foregoing, the “Administrative
Agent”) and as collateral agent (in such capacity, including any sub-agent or
any successor or assignee of any of the foregoing, the “Collateral Agent”) (as
amended, supplemented, restated or otherwise modified from time to time prior to
the date hereof, the “Existing Credit Agreement”).

 

RECITALS:

 

WHEREAS, the parties hereto desire to amend the Existing Credit Agreement upon
the terms and conditions set forth herein.

 

WHEREAS, the Lenders (as defined in the Existing Credit Agreement) party hereto
constitute the requisite Lenders to effectuate the amendments to the Existing
Credit Agreement set forth herein and such Lenders hereby notify the other
parties hereto of their consent to this Amendment.

 

1.                                      Defined Terms.  Capitalized terms used
and not otherwise defined herein have the meanings assigned to them in the
Existing Credit Agreement, as amended hereby (the “Amended Credit Agreement”).

 

2.                                      Amendments.  Each party hereto agrees
that, effective on the Amendment Effective Date, paragraph (g) of Section 5.15
of the Existing Credit Agreement shall be amended and restated as follows:

 

(g)                                  No later than October 4, 2019, the
Bankruptcy Court shall have entered a 363 Sale Order, in form and substance
reasonably satisfactory to the Required Lenders, with respect to an Acceptable
363 Sale in the Cases.

 

3.                                      Representations and Warranties.  Each
Borrower party hereto represents and warrants to the Agents and the Lenders, on
and as of the Amendment Effective Date that:

 

(a)                                 Each Borrower and each of the Subsidiaries
(a) is a partnership, limited liability company or corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, formation or incorporation, (b) has all requisite power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to own its assets and to carry on its business as now conducted,
(c) is duly qualified and is licensed and, as applicable, in good standing,
under the laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of

 

--------------------------------------------------------------------------------



 

its business requires such qualification or license and (d) subject, in the case
of each Borrower that is a Debtor, to the terms of the DIP Orders, has the power
and authority to execute, deliver and perform its obligations under this
Amendment and to perform the transactions contemplated thereby.

 

(b)                                 Subject to the terms of the DIP Orders, the
execution, delivery and performance by each Borrower and each of the
Subsidiaries of this Amendment (a) have been duly authorized by all corporate,
stockholder, limited liability company or partnership or other organizational
action required to be obtained by such Borrower and such Subsidiaries and
(b) (i) do not violate (A) any provision of law, statute, rule or regulation
(including, without limitation, any Mining Law), or contravene the terms of any
Organizational Document of any Borrower or any Subsidiary, (B) any applicable
order of any court or any rule, regulation or order of any Governmental
Authority (including, without limitation, any Mining Permit) or (C) any
indenture, lease (including, without limitation, any Mining Lease), agreement or
other instrument to which any such Borrower or any such Subsidiary is a party or
by which any of them or any of their respective assets are or may be bound,
except in respect of the Existing Indenture Documents, (ii) are not in conflict
with, and do not result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, give rise to a right of or result in any
cancellation or acceleration of any right or obligation (including any payment)
or to a loss of a material benefit under, any indenture, lease (including,
without limitation, any Mining Lease), or other similar agreement or instrument,
except in respect of the Existing Indenture Documents, or (iii) conflict with or
result in any breach or contravention of, or the creation or imposition of any
Lien (except for any Liens that arise under the Loan Documents) upon or with
respect to any assets now owned or hereafter acquired by any Borrower or any
such Subsidiary, or require any payment to be made under (A) any contractual
obligation to which such Borrower or such Subsidiary is a party or affecting
such Borrower or such Subsidiary or the properties of such Borrower, such
Subsidiary or any of its or their Subsidiaries, except in respect of the
Existing Indenture Documents or (B) any order, injunction, writ or decree of any
governmental authority or any arbitral award to which such Borrower or such
Subsidiary or its or their property is subject.

 

(c)                                  Subject, in the case of each Borrower that
is a Debtor, to the terms of the DIP Orders, this Amendment has been duly
executed and delivered by each Borrower and constitutes a legal, valid and
binding obligation of such Borrower enforceable against each such Borrower in
accordance with its terms, subject to (i) except in the case of each Borrower
that is not a Debtor, the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

 

(d)                                 Subject to the terms of the DIP Orders, no
action, consent or approval of, registration or filing with or any other action
by any Governmental Authority is or will be required in connection with this
Amendment except for (a) such consents, authorizations,

 

2

--------------------------------------------------------------------------------



 

filings or other actions that (i) have been made or obtained and are in full
force and effect, (ii) notices required under the Mining Permits and
Environmental Permits regarding a change in control solely to the extent
required for the exercise of remedies in respect of the Liens created hereunder,
which will be given to the applicable Governmental Authority on or prior to the
date by which such notices are due or (iii) are listed on Schedule 3.04 of the
Existing Credit Agreement and (b)  such actions, consents and approvals the
failure to be obtained or made which would not reasonably be expected to have a
Material Adverse Effect.

 

4.                                      Conditions to Effectiveness.  The date
on which the Administrative Agent shall have received counterparts to this
Amendment executed by the Administrative Agent, the Collateral Agent, each
Borrower and Lenders, which collectively constitute the Required Lenders as of
the date of this Amendment shall be referred to as the “Amendment Effective
Date”.

 

5.                                      Ratification.  Except to the extent
hereby amended, the Existing Credit Agreement and each of the other Loan
Documents remain in full force and effect and are hereby ratified and affirmed
as of the Amendment Effective Date.  Each Borrower expressly confirms that, with
effect from (and including) the Amendment Effective Date, the Security Documents
shall apply and extend to the liabilities and obligations of each relevant
Borrower under the Amended Credit Agreement and the other Loan Documents.

 

6.                                      Miscellaneous.  This Amendment shall be
limited precisely as written and, except as expressly provided herein, shall not
be deemed (a) to be a consent granted pursuant to, or a waiver or modification
of, any term or condition of the Existing Credit Agreement, any other Loan
Documents or any of the instruments or agreements referred to therein or (b) to
prejudice any right or rights which the Agents or the other Secured Parties may
now have or have in the future under or in connection with the Existing Credit
Agreement, the other Loan Documents or any of the instruments or agreements
referred to therein. Unless the context indicates otherwise, on and after the
Amendment Effective Date, whenever the Existing Credit Agreement is referred to
in the Amended Credit Agreement or other Loan Documents or any of the
instruments, agreements or other documents or papers executed or delivered in
connection therewith, such reference shall be deemed to mean the Amended Credit
Agreement.  The Borrowers agree that their obligations set forth in Section 9.05
of the Amended Credit Agreement shall extend to the preparation, execution and
delivery of this Amendment.  This Amendment is hereby deemed to be a Loan
Document for purposes of each Loan Document.

 

7.                                      Counterparts.  This Amendment may be
executed in two or more counterparts, each of which shall constitute an original
but all of which, when taken together, shall constitute but one contract, and
shall become effective as provided in Section 10.03 of the Existing Credit
Agreement.  Delivery of an executed counterpart to this Amendment by facsimile
transmission shall be as effective as delivery of a manually signed original.

 

8.                                      Governing Law.  THIS AMENDMENT AND ALL
ACTIONS ARISING UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK AND (TO THE EXTENT
APPLICABLE) THE BANKRUPTCY CODE.

 

3

--------------------------------------------------------------------------------



 

9.                                      Entire Agreement.  This Amendment
constitutes the entire contract between the parties relative to the subject
matter hereof.  Any previous agreement among or representations from the parties
or their Affiliates with respect to the subject matter hereof is superseded by
this Amendment. Nothing in this Amendment, expressed or implied, is intended to
confer upon any party other than the parties hereto and thereto any rights,
remedies, obligations or liabilities under or by reason of this Amendment.  To
the extent that any provision herein is inconsistent with any term of the DIP
Orders, the DIP Order shall control.

 

10.                               Severability.  In the event any one or more of
the provisions contained in this Amendment should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby.  The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

11.                               Waiver of Jury Trial;
Jurisdiction.             The provisions of Sections 10.11 and 10.15 of the
Existing Credit Agreement shall apply to this Amendment, mutatis mutandis.

 

[SIGNATURE PAGES FOLLOW]

 

4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

CLOUD PEAK ENERGY INC.,

 

 

CLOUD PEAK ENERGY RESOURCES LLC,

 

 

CABALLO ROJO HOLDINGS LLC,

 

 

CORDERO MINING HOLDINGS LLC,

 

 

CLOUD PEAK ENERGY SERVICES COMPANY,

 

 

NERCO LLC,

 

 

CLOUD PEAK ENERGY FINANCE CORP.,

 

 

CABALLO ROJO LLC,

 

 

CORDERO MINING LLC,

 

 

NERCO COAL LLC,

 

 

CORDERO OIL AND GAS LLC,

 

 

CLOUD PEAK ENERGY LOGISTICS LLC,

 

 

BIG METAL COAL CO. LLC,

 

 

ANTELOPE COAL LLC,

 

 

KENNECOTT COAL SALES LLC,

 

 

PROSPECT LAND AND DEVELOPMENT LLC,

 

 

SPRING CREEK COAL LLC,

 

 

SEQUATCHIE VALLEY COAL CORPORATION,

 

 

CLOUD PEAK ENERGY LOGISTICS I LLC,

 

 

ARROWHEAD I LLC,

 

 

WESTERN MINERALS LLC,

 

 

RESOURCE DEVELOPMENT LLC,

 

 

NERCO COAL SALES LLC,

 

 

ARROWHEAD II LLC,

 

 

ARROWHEAD III LLC,

 

 

YOUNGS CREEK HOLDINGS I LLC,

 

 

YOUNGS CREEK HOLDINGS II LLC,

 

 

and YOUNGS CREEK MINING COMPANY, LLC, as Borrowers

 

 

 

 

 

By:

/s/ Bryan Pechersky

 

 

Name:

Bryan Pechersky

 

 

Title:

Executive Vice President, General Counsel and Corporate Secretary

 

[Signature Page to Amendment No. 10]

 

--------------------------------------------------------------------------------



 

 

 

ANKURA TRUST COMPANY, LLC, as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

 

By:

/s/ Lisa J. Price

 

 

Name:

Lisa J. Price

 

 

Title:

Managing Director

 

[Signature Page to Amendment No. 10]

 

--------------------------------------------------------------------------------



 

 

 

Arena Short Duration High Yield Fund, L.P., Series A, as Lender

 

 

 

 

 

By: ARENA CAPITAL ADVISORS, LLC

 

 

for and on behalf of the funds and accounts it manages

 

 

 

 

 

By:

/s/ Sanije Perrett

 

 

Name:

Sanije Perrett

 

 

Title:

President

 

 

 

 

 

Arena Short Duration High Yield Fund, L.P., Series B, as Lender

 

 

 

 

 

By: ARENA CAPITAL ADVISORS, LLC

 

 

for and on behalf of the funds and accounts it manages

 

 

 

 

 

 

 

 

By:

/s/ Sanije Perrett

 

 

Name:

Sanije Perrett

 

 

Title:

President

 

 

 

 

 

 

Arena Short Duration High Yield Fund, L.P., Series C, as Lender

 

 

 

 

 

By: ARENA CAPITAL ADVISORS, LLC

 

 

for and on behalf of the funds and accounts it manages

 

 

 

 

 

By:

/s/ Sanije Perrett

 

 

Name:

Sanije Perrett

 

 

Title:

President

 

[Signature Page to Amendment No. 10]

 

--------------------------------------------------------------------------------



 

 

 

Arena Short Duration High Yield Fund, L.P., Series D, as Lender

 

 

 

 

 

By: ARENA CAPITAL ADVISORS, LLC

 

 

for and on behalf of the funds and accounts it manages

 

 

 

 

 

By:

/s/ Sanije Perrett

 

 

Name:

Sanije Perrett

 

 

Title:

President

 

 

 

 

 

Arena VII, LLC, as Lender

 

 

 

 

 

By: ARENA CAPITAL ADVISORS, LLC

 

 

for and on behalf of the funds and accounts it manages

 

 

 

 

 

By:

/s/ Sanije Perrett

 

 

Name:

Sanije Perrett

 

 

Title:

President

 

 

 

 

 

 

INKA for the account of beTurn,

 

 

 

 

 

By: ARENA CAPITAL ADVISORS, LLC

 

 

for and on behalf of the funds and accounts it manages

 

 

 

 

 

By:

/s/ Sanije Perrett

 

 

Name:

Sanije Perrett

 

 

Title:

President

 

[Signature Page to Amendment No. 10]

 

--------------------------------------------------------------------------------



 

 

 

TDC, National Assurance Company

 

 

 

 

 

By: ARENA CAPITAL ADVISORS, LLC

 

 

for and on behalf of the funds and accounts it manages

 

 

 

 

 

By:

/s/ Sanije Perrett

 

 

Name:

Sanije Perrett

 

 

Title:

President

 

 

 

 

 

The Doctor’s Company, an Interinsurance Exchange

 

 

 

 

 

By: ARENA CAPITAL ADVISORS, LLC

 

 

for and on behalf of the funds and accounts it manages

 

 

 

 

 

By:

/s/ Sanije Perrett

 

 

Name:

Sanije Perrett

 

 

Title:

President

 

[Signature Page to Amendment No. 10]

 

--------------------------------------------------------------------------------



 

 

 

GRACE BROTHERS, LP, as Lender

 

 

 

 

 

By: BRO-GP, its General Partner

 

 

 

 

 

By:

/s/ Bradford T. Whitmore

 

 

Name:

Bradford T. Whitmore

 

 

Title:

Manager

 

[Signature Page to Amendment No. 10]

 

--------------------------------------------------------------------------------



 

 

 

Stichting Pensioenfonds TNO, as Lender

 

 

 

 

 

By: Nomura Corporate Research and Asset Management, Inc., its investment manager

 

 

 

 

 

By:

/s/ Stephen Kotsen

 

 

Name:

Stephen Kotsen

 

 

Title:

Managing Director

 

 

 

 

 

Delta Master Trust, as Lender

 

 

 

 

 

By: Nomura Corporate Research and Asset Management, Inc., its investment manager

 

 

 

 

 

By:

/s/ Stephen Kotsen

 

 

Name:

Stephen Kotsen

 

 

Title:

Managing Director

 

 

 

 

 

Commonwealth of Massachusetts

 

 

Employees Deferred Compensation Plan, as Lender

 

 

 

 

 

By: Nomura Corporate Research and Asset Management, Inc., its investment manager

 

 

 

 

 

By:

/s/ Stephen Kotsen

 

 

Name:

Stephen Kotsen

 

 

Title:

Managing Director

 

[Signature Page to Amendment No. 10]

 

--------------------------------------------------------------------------------



 

 

 

The State of Connecticut Acting Through
Its treasurer, as Lender

 

 

 

 

 

By: Nomura Corporate Research and Asset Management, Inc., its investment manager

 

 

 

 

 

By:

/s/ Stephen Kotsen

 

 

Name:

Stephen Kotsen

 

 

Title:

Managing Director

 

 

 

 

 

 

Blue Cross and Blue Shield Association
National Retirement Trust, as Lender

 

 

 

 

 

By: Nomura Corporate Research and Asset Management, Inc., its investment manager

 

 

 

 

 

By:

/s/ Stephen Kotsen

 

 

Name:

Stephen Kotsen

 

 

Title:

Managing Director

 

 

 

 

 

 

American Century Investment Trust - NT
High Income Fund, as Lender

 

 

 

 

 

By: Nomura Corporate Research and Asset Management, Inc., its investment manager

 

 

 

 

 

By:

/s/ Stephen Kotsen

 

 

Name:

Stephen Kotsen

 

 

Title:

Managing Director

 

[Signature Page to Amendment No. 10]

 

--------------------------------------------------------------------------------



 

 

 

Pinnacol Assurance, as Lender

 

 

 

 

 

By: Nomura Corporate Research and Asset Management, Inc., its investment manager

 

 

 

 

 

By:

/s/ Stephen Kotsen

 

 

Name:

Stephen Kotsen

 

 

Title:

Managing Director

 

 

 

 

 

 

Nomura Funds Ireland plc — Global High Yield Bond Fund, as Lender

 

 

 

 

 

By: Nomura Corporate Research and Asset Management, Inc., its investment manager

 

 

 

 

 

By:

/s/ Stephen Kotsen

 

 

Name:

Stephen Kotsen

 

 

Title:

Managing Director

 

 

 

 

 

 

Kapitalforeningen MP Invest High yield obligationer V, as Lender

 

 

 

 

 

By: Nomura Corporate Research and Asset Management, Inc., its investment manager

 

 

 

 

 

By:

/s/ Stephen Kotsen

 

 

Name:

Stephen Kotsen

 

 

Title:

Managing Director

 

[Signature Page to Amendment No. 10]

 

--------------------------------------------------------------------------------



 

 

 

PACE High Yield Investments, as Lender

 

 

 

 

 

By: Nomura Corporate Research and Asset Management, Inc., its investment manager

 

 

 

 

 

By:

/s/ Stephen Kotsen

 

 

Name:

Stephen Kotsen

 

 

Title:

Managing Director

 

 

 

 

 

 

Government of Guam Retirement Fund, as Lender

 

 

 

 

 

By: Nomura Corporate Research and Asset Management, Inc., its investment manager

 

 

 

 

 

By:

/s/ Stephen Kotsen

 

 

Name:

Stephen Kotsen

 

 

Title:

Managing Director

 

 

 

 

 

 

Ohio Public Employees Retirement System, as Lender

 

 

 

 

 

By: Nomura Corporate Research and Asset Management, Inc., its investment manager

 

 

 

 

 

By:

/s/ Stephen Kotsen

 

 

Name:

Stephen Kotsen

 

 

Title:

Managing Director

 

[Signature Page to Amendment No. 10]

 

--------------------------------------------------------------------------------



 

 

 

Northern Multi-Manager High Yield Opportunity Fund, as Lender

 

 

 

 

 

By: Nomura Corporate Research and Asset Management, Inc., its investment manager

 

 

 

 

 

By:

/s/ Stephen Kotsen

 

 

Name:

Stephen Kotsen

 

 

Title:

Managing Director

 

 

 

 

 

 

General Organization for Social Insurance, as Lender

 

 

 

 

 

By: Nomura Corporate Research and Asset Management, Inc., its investment manager

 

 

 

 

 

By:

/s/ Stephen Kotsen

 

 

Name:

Stephen Kotsen

 

 

Title:

Managing Director

 

 

 

 

 

 

PensionDanmark

 

 

Pensionforsikringsaktieselskab, as Lender

 

 

 

 

 

By: Nomura Corporate Research and Asset Management, Inc., its investment manager

 

 

 

 

 

By:

/s/ Stephen Kotsen

 

 

Name:

Stephen Kotsen

 

 

Title:

Managing Director

 

[Signature Page to Amendment No. 10]

 

--------------------------------------------------------------------------------



 

 

 

Montgomery County Employees’ Retirement System, as Lender

 

 

 

 

 

By: Nomura Corporate Research and Asset Management, Inc., its investment manager

 

 

 

 

 

By:

/s/ Stephen Kotsen

 

 

Name:

Stephen Kotsen

 

 

Title:

Managing Director

 

 

 

 

 

 

Nomura US Attractive Yield Corporate Bond Fund Mother Fund, as Lender

 

 

 

 

 

By: Nomura Corporate Research and Asset Management, Inc., its investment manager

 

 

 

 

 

By:

/s/ Stephen Kotsen

 

 

Name:

Stephen Kotsen

 

 

Title:

Managing Director

 

 

 

 

 

 

L-3 Communications Corporation Master Trust, as Lender

 

 

 

 

 

By: Nomura Corporate Research and Asset Management, Inc., its investment manager

 

 

 

 

 

By:

/s/ Stephen Kotsen

 

 

Name:

Stephen Kotsen

 

 

Title:

Managing Director

 

[Signature Page to Amendment No. 10]

 

--------------------------------------------------------------------------------



 

 

 

Mars Associates Retirement Plan, as Lender

 

 

 

 

 

By: Nomura Corporate Research and Asset Management, Inc., its investment manager

 

 

 

 

 

By:

/s/ Stephen Kotsen

 

 

Name:

Stephen Kotsen

 

 

Title:

Managing Director

 

 

 

 

 

Stichting Mars Pensioenfonds, as Lender

 

 

 

 

 

By: Nomura Corporate Research and Asset Management, Inc., its investment manager

 

 

 

 

 

By:

/s/ Stephen Kotsen

 

 

Name:

Stephen Kotsen

 

 

Title:

Managing Director

 

 

 

 

 

Montgomery County Consolidated Retiree Health Benefits Trust, as Lender

 

 

 

 

 

By: Nomura Corporate Research and Asset Management, Inc., its investment manager

 

 

 

 

 

By:

/s/ Stephen Kotsen

 

 

Name:

Stephen Kotsen

 

 

Title:

Managing Director

 

[Signature Page to Amendment No. 10]

 

--------------------------------------------------------------------------------



 

 

 

Nomura Bond & Loan Fund, as Lender

 

 

 

 

 

By: Nomura Corporate Research and Asset Management, Inc., its investment manager

 

 

 

 

 

By:

/s/ Stephen Kotsen

 

 

Name:

Stephen Kotsen

 

 

Title:

Managing Director

 

 

 

 

 

Louisiana State Employees’ Retirement System, as Lender

 

 

 

 

 

By: Nomura Corporate Research and Asset Management, Inc., its investment manager

 

 

 

 

 

By:

/s/ Stephen Kotsen

 

 

Name:

Stephen Kotsen

 

 

Title:

Managing Director

 

 

 

 

 

Stichting Pensioenfonds Hoogovens, as Lender

 

 

 

 

 

By: Nomura Corporate Research and Asset Management, Inc., its investment manager

 

 

 

 

 

By:

/s/ Stephen Kotsen

 

 

Name:

Stephen Kotsen

 

 

Title:

Managing Director

 

[Signature Page to Amendment No. 10]

 

--------------------------------------------------------------------------------



 

 

 

American Century U.S. High Yield Corporate Bond Collective Fund, as Lender

 

 

 

 

 

By: Nomura Corporate Research and Asset Management, Inc., its investment manager

 

 

 

 

 

By:

/s/ Stephen Kotsen

 

 

Name:

Stephen Kotsen

 

 

Title:

Managing Director

 

 

 

 

 

Illinois State Board of Investment, as Lender

 

 

 

 

 

By: Nomura Corporate Research and Asset Management, Inc., its investment manager

 

 

 

 

 

By:

/s/ Stephen Kotsen

 

 

Name:

Stephen Kotsen

 

 

Title:

Managing Director

 

 

 

 

 

American Century Investment Trust — High Income Fund, as Lender

 

 

 

 

 

By: Nomura Corporate Research and Asset Management, Inc., its investment manager

 

 

 

 

 

By:

/s/ Stephen Kotsen

 

 

Name:

Stephen Kotsen

 

 

Title:

Managing Director

 

[Signature Page to Amendment No. 10]

 

--------------------------------------------------------------------------------



 

 

 

National Railroad Retirement Investment Trust, as Lender

 

 

 

 

 

By: Nomura Corporate Research and Asset Management, Inc., its investment manager

 

 

 

 

 

By:

/s/ Stephen Kotsen

 

 

Name:

Stephen Kotsen

 

 

Title:

Managing Director

 

 

 

 

 

Delta Pilots Disability and Survivorship Trust, as Lender

 

 

 

 

 

By: Nomura Corporate Research and Asset Management, Inc., its investment manager

 

 

 

 

 

By:

/s/ Stephen Kotsen

 

 

Name:

Stephen Kotsen

 

 

Title:

Managing Director

 

[Signature Page to Amendment No. 10]

 

--------------------------------------------------------------------------------



 

 

 

TIAA Global Public Investments, LLC - Series Loan, as Lender

 

 

 

 

 

By: Teachers Advisors, LLC, its investment manager

 

 

 

 

 

By:

/s/ Ji Min Shin

 

 

Name:

Ji Min Shin

 

 

Title:

Senior Director

 

 

 

 

 

TIAA Global Public Investments, LLC — Series High Yield, as Lender

 

 

 

 

 

By: Teachers Advisors, LLC, its investment manager

 

 

 

 

 

By:

/s/ Ji Min Shin

 

 

Name:

Ji Min Shin

 

 

Title:

Senior Director

 

 

 

 

 

TIAA-CREF High Yield Fund, as Lender

 

 

 

 

 

By: Teachers Advisors, LLC, its investment manager

 

 

 

 

 

By:

/s/ Ji Min Shin

 

 

Name:

Ji Min Shin

 

 

Title:

Senior Director

 

 

 

 

 

TIAA-CREF Bond Plus Fund, as Lender

 

 

 

 

 

By: Teachers Advisors, LLC, its investment manager

 

 

 

 

 

 

By:

/s/ Ji Min Shin

 

 

Name:

Ji Min Shin

 

 

Title:

Senior Director

 

 

 

 

 

Teachers Insurance and Annuity Association of America, as Lender

 

 

 

 

 

By: Nuveen Alternatives Advisors LLC, its investment manager

 

 

 

 

 

 

By:

/s/ Ji Min Shin

 

 

Name:

Ji Min Shin

 

 

Title:

Senior Director

 

[Signature Page to Amendment No. 10]

 

--------------------------------------------------------------------------------



 

 

 

WEXFORD CATALYST INVESTORS LLC

 

 

 

 

 

By:

/s/ Arthur Amron

 

 

Name:

Arthur Amron

 

 

Title:

Vice President and Assistant Secretary

 

 

 

 

 

WEXFORD SPECTRUM INVESTORS LLC

 

 

 

 

 

By:

/s/ Arthur Amron

 

 

Name:

Arthur Amron

 

 

Title:

Vice President and Assistant Secretary

 

 

 

 

 

DEBELLO INVESTORS LLC

 

 

 

 

 

By:

/s/ Arthur Amron

 

 

Name:

Arthur Amron

 

 

Title:

Vice President and Assistant Secretary

 

[Signature Page to Amendment No. 10]

 

--------------------------------------------------------------------------------



 

 

 

WOLVERINE FLAGSHIP FUND TRADING LIMITED, as Lender

 

 

 

 

 

By: Wolverine Asset Management, LLC, its investment manager

 

 

 

 

 

By:

/s/ Kenneth L. Nadel

 

 

Name:

Kenneth L. Nadel

 

 

Title:

Chief Legal Officer

 

[Signature Page to Amendment No. 10]

 

--------------------------------------------------------------------------------